          Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 1 of 19




                           UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF TEXAS


                                                    )
 In re:                                             )   Chapter 13
                                                    )
 STEPHANIE HENRY                                    )   Case No. 13-30519 (DRJ)
                                                    )
           Debtor                                   )
                                                    )
                                                    )
 STEPHANIE HENRY, and FRANK PETER                   )   Adv. Pro. No. 18-03154 (DRJ)
 DeSANTIS on behalf of themselves and all           )
 others similarly situated,                         )
                                                    )
           Plaintiffs,                              )
                                                    )
 v.                                                 )
                                                    )
 EDUCATIONAL FINANCIAL SERVICES, A                  )   DISTRICTWIDE CLASS ACTION
 DIVISION OF WELLS FARGO BANK, N.A,                 )
                                                    )
           Defendant.                               )
                                                    )
                                                    )


                         FIRST AMENDED AND RESTATED COMPLAINT

          Plaintiffs Stephanie Henry (“Henry”) and Frank Peter DeSantis (“DeSantis,” and together

with Henry, “Plaintiffs”), by and through undersigned counsel, hereby file this first amended and

restated complaint against Defendant Educational Financial Services, a division of Wells Fargo

Bank, N.A., (“Wells Fargo”) upon personal knowledge as to those matters within their personal

knowledge, and upon information and belief as to all other matters, as follows:




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 2 of 19




                                                  I.

                                PRELIMINARY STATEMENT

        Not all loans made to students are non-dischargeable student loans, including the

educational loans at issue in this action. In fact, only three types of educational debts are excepted

from statutory discharge under 11 U.S.C. § 523(a)(8): (1) federal student loans or loans made

directly by nonprofit schools; (2) conditional educational grants; and (3) qualified education loans

made by private lenders. Defendant, with full knowledge of the scope and application of section

523(a)(8), has exploited the statutory framework protecting qualified education loans from

discharge in bankruptcy in an attempt to appropriate bankruptcy protection for a large universe of

dischargeable consumer debt. Specifically, Defendant has serviced discharged consumer loans,

including but not limited to loans for bar exam study courses, medical residency programs, for-

profit flight schools, unaccredited trade schools, and secondary schools. Debts incurred to pay for

expenses at educational institutions that are not recognized by the Department of Education under

Title IV of the Higher Education Act are not “qualified education loans” as that term is defined in

the Higher Education Act, the Internal Revenue Code, and the Bankruptcy Code. Such loans have

no protection under section 523(a)(8) and are automatically discharged upon entry of the statutory

injunction effected by the Discharge Order. Plaintiffs bring this action to enforce their rights, and

the rights of similarly situated persons, to a fresh start under the Bankruptcy Code.

                                                 II.

                                             PARTIES

        1.     STEPHANIE HENRY is an individual and a resident of this district who filed for

relief under Chapter 13 of Title 11 of the United States Code in 2013, and received a discharge

order and the entry of the statutory injunction in 2018.




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 3 of 19




        2.     FRANK PETER DeSANTIS is an individual and a resident of this district who filed

for relief under Chapter 7 of Title 11 of the United States Code in 2019, and received a discharge

order and the entry of the statutory injunction in May 2019.

        3.     EDUCATIONAL FINANCIAL SERVICES, A DIVISION OF WELLS FARGO

BANK, N.A. is a business entity that in the ordinary course of business regularly, on behalf of

itself or others, has engaged in, and/or currently engages in the origination, servicing, and

collection of consumer debt.

                                                III.

                                JURISDICTION AND VENUE

        4.     This Adversary Proceeding is brought under Case Number 13-30519.

        5.     This Court has jurisdiction over this Adversary Proceeding pursuant to 28 U.S.C.

§§ 157(b), 1332, and 1334(b). This is a core proceeding under Title 11 because it concerns

determinations as to the dischargeability of debts.

        6.     This Adversary Proceeding is brought pursuant to 11 U.S.C §§ 105, 523(a)(8), and

524, and Federal Rule of Bankruptcy Procedure Rule 7001(9).

        7.     Venue is proper in the Southern District of Texas pursuant to 28 U.S.C. § 1409

because Henry and DeSantis both reside in this district, they obtained their bankruptcy discharges

in this district, and some of the conduct complained about occurred in this district.

                                                IV.

                                   STATEMENT OF FACTS

A. Section 523(a)(8) Of The Bankruptcy Code.

        8.     In 1978, there was a growing concern that students were taking advantage of the

Bankruptcy Code by incurring extensive student loan debt and then declaring bankruptcy soon




1489680v.1
          Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 4 of 19




after graduation. In response, Congress enacted section 523(a)(8) of the Bankruptcy Code to

prohibit the discharge of federal student loans during the first five years of repayment (unless

payment would constitute an undue hardship). Through a series of amendments, which first

lengthened and then eliminated the five-year non-dischargeability time frame, it has become

increasingly difficult for debtors to obtain discharges of their student loan debts.

          9.        Although the rationale behind section 523(a)(8) has been questioned by many

scholars,1 the justification for excepting federal student loan debt from discharge was not without

some merit. In fact, in the age of soaring tuition costs, the original justification has become more

compelling. Section 523(a)(8) serves not only to protect the federal government and taxpayer

funds, but also to preserve the solvency of student lending programs for the next generation of

students.

          10.       In 2005, after extensive lobbying, private education lenders and debt collectors won

limited protection in bankruptcy for certain educational loans. 2 Specifically, Congress limited

protection for private education loans to the extent that such money supplemented and mirrored

federal student lending: money lent to eligible students at Title IV accredited schools solely for

tuition, room, board, and books (“Qualified Education Loans”).

          11.       But commercial lenders were not satisfied with the origination volume of Qualified

Education Loans. The paperwork was burdensome and schools would not certify sums in excess

of tuition. Further, the 2005 change in the law did not affect the bankruptcy rights of the students


          1
          See Rafel I. Pardo & Michelle R. Lacey, THE REAL STUDENT-LOAN SCANDAL: UNDUE HARDSHIP
DISCHARGE LITIGATION, 83 Am. Bankr. L.J. 179, 181 (2009) (“Tragically, Congress disregarded empirical
evidence from a General Accounting Office study which found that less than one percent of all federally
insured and guaranteed student loans were discharged in bankruptcy. Simply put, the discharge of student
loans in bankruptcy was too minor to threaten the economic viability of the student-loan program.”).
          2
              Bankruptcy Abuse and Consumer Protection Act Pub. L. No. 109-8, § 220, 119 Stat. 23, 59
(2005).


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 5 of 19




who attended thousands of for-profit colleges and high schools that had not obtained Title IV

accreditation. As a result, lenders initiated new programs that lent money directly to students

planning to attend these unaccredited schools and programs (“Consumer Education Loans” or

“Non-Qualified Education Loans”). Consumer Education Loans were often easier to originate

because they bypassed the certification requirements codified in the Higher Education Act. These

loans were not and are not Qualified Education Loans under the Tax Code or Bankruptcy Code.

Like student credit card debt, they are simply unsecured private consumer debts and are discharged

automatically upon entry of a discharge injunction.

B. The Application Of Section 523(a)(8).

        12.       Prior to 2005, section 523(a)(8) was easy to apply because the exception to

dischargeability was absolute. If a student loan was issued or guaranteed by the federal

government, it was non-dischargeable absent a showing of “undue hardship.” This fueled the

widespread belief, including by the great majority of members of the bankruptcy bar, that all

student loans are non-dischargeable. But in 2005, when the Bankruptcy code was amended, private

lenders were only given qualified protection; section 523(a)(8)(B) only excepts some private

education loans from discharge.3 The prior unfounded belief in non-dischargeability of all student

loans was the impetus for unscrupulous creditors to exploit the application of section 523(a)(8)

and further deceive debtors into thinking that all private student loans, like their federal cousins,

were excepted from discharge.

        13.       This problem was made worse because section 523(a)(8) is “self-executing” and

thus its correct application relies on the good faith and honesty of creditors. When a debtor files a

bankruptcy petition, the debtor includes all unsecured debts on a Schedule F form, listing only the


        3
            11 U.S.C. § 523(a)(8)(B).


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 6 of 19




amount of the debt, the name of the creditor, and the consideration received. After demonstrating

compliance with the Bankruptcy Code, a court then issues an order discharging all pre-petition

debts (a “Discharge Order”) listed on the bankruptcy petition except for those listed in section

523(a). Importantly, the Discharge Order does not specifically state which loans, if any, are

presumptively excepted from discharge. Rather, it states that the order does not discharge some

debts, including “debts for most student loans.”

        14.    If a creditor believes that a debt they hold is excepted from discharge, it is its legal

burden to prove that the debt is encompassed by section 523(a)(8). Once the creditor proves the

debt is presumptively non-dischargeable, the burden then shifts to the debtor to prove that repaying

the debt would constitute an “undue hardship.” Any educational debt not encompassed by section

523(a)(8) is automatically and as a matter of law discharged upon entry of the statutory injunction

effected by the Discharge Order. Accordingly, it is left to the creditor to determine whether its

particular educational loan is excepted from discharge by section 523(a)(8), and, where confusion

exists, seek clarity from the court. The creditor’s good faith and the threat of sanctions are the only

checks on compliance with discharge injunctions.

C. Defendant Manipulated The Application Of Section 523(a)(8) And Deceived Debtors
   Into Believing Their Non-Qualified Education Loans Were Not Discharged.

        15.    Not content with the protections won from Congress in 2005, creditors such as

Wells Fargo devised a scheme to manipulate this presumption of non-dischargeability and deceive

debtors and the bankruptcy courts into thinking that all private student loans, both qualified and

non-qualified, for attendance at both accredited and unaccredited institutions, were excepted from

discharge. To effectuate this fraud, creditors represented to student debtors that the Bankruptcy

Code prohibited discharge of any loan made to any person for any educational purpose.




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 7 of 19




        16.        And so, a law that was originally designed to prevent students from taking

advantage of the bankruptcy system enabled unscrupulous creditors to take advantage of the

bankruptcy system. Consumer Education Loans are disproportionately issued to low-income

students who lack the resources and knowledge to seek relief in an adversary proceeding, which

is an expensive and time-consuming undertaking. In fact, only one tenth of one percent (0.1%) of

debtors in bankruptcy seek to discharge their student debts.4 In the rare event a debtor has filed an

adversary proceeding, creditors often settle or forgive student debts that were already legally

discharged, thereby preventing courts from discovering that these debts were never entitled to a

presumption of non-dischargeability in the first instance, and ensuring that they are able to

continue collecting on 99.9% of other discharged debts without consequence.

D. Defendant’s Representations to Borrowers Contradict the Representations Made to the
   SEC and Sophisticated Investors.

        17.        At the same time that student lenders were representing to student debtors that the

Bankruptcy Code prohibited discharge of any loan made to any person for any educational

purpose, those same lenders were securitizing these debts for sale on the secondary market.

Lenders were rightfully concerned that if they represented to investors that all private student loans

were non-dischargeable in bankruptcy, sophisticated investors would easily enough discover the

misrepresentation (based on a plain reading of the statute), and issuers would be liable for securities

violations.5 Major lenders and underwriters, including Wells Fargo’s affiliates, therefore, included

in student loan asset-backed securities’ prospectuses language warning investors that, pursuant to

section 523(a)(8), only private loans made for qualified expenses were excepted from discharge.


        4
          Jason Iuliano, AN EMPIRICAL ASSESSMENT OF STUDENT LOAN DISCHARGES AND THE UNDUE
HARDSHIP STANDARD, 86 Am. Bankr. L.J. 495, 505 (2012) (stating that in 2007, at least, only 0.1% of all
debtors in bankruptcy with student loans filed an adversary proceeding seeking discharge).
        5
            See, e.g., 15 U.S.C. § 78j.


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 8 of 19




        18.     For example, in connection with Navient Student Loan Trust 2015-1, Wells Fargo’s

affiliate Wells Fargo Securities served as underwriter and lead manager, Wells Fargo’s affiliate

Wells Fargo Bank, N.A. served as indenture trustee and eligible lender trustee, and Wells Fargo’s

affiliate Wells Fargo Delaware Trust Company, N.A. served as owner trustee. The Prospectus for

that securitization stated:

        Risk of Bankruptcy Discharge of Private Credit Student Loans: Currently, private
        education loans made for qualified education expenses are generally not
        dischargeable by a borrower in bankruptcy . . . direct-to-consumer loans are
        disbursed directly to the borrowers based upon certifications and warranties
        contained in their promissory notes, including their certification of the borrower’s
        cost of attendance. This process does not involve school enrollment verification as
        an additional criteria and, therefore, may be subject to some additional risk that the
        loans were not used for qualified education expenses and thus could become
        dischargeable in a bankruptcy proceeding. If you own any notes in a related issuing
        entity, you will bear any risk of loss resulting from the discharge of any borrower
        of a private education loan to the extent the amount of the default is not covered by
        the issuing entity’s credit enhancement.”)

See Navient Loan Trust 2015-1 Prospectus, dated February 12, 2015, at 26 (underlined emphasis

added).6

        19.     Upon information and belief, Wells Fargo Securities, Wells Fargo’s affiliate, sold

notes using the Navient Loan Trust 2015-1 Prospectus, thereby acknowledging that Wells Fargo

Securities did not believe that Prospectus contained any material misstatements, including that

Prospectus’s description of the risk of bankruptcy discharge of Consumer Education Loans that

are not used for qualified education expenses. By definition, none of the loans at issue in this action

were used for qualified education expenses.




        6
          See Loreley Financing No. 3 Ltd. v. Wells Fargo Securities, LLC, 797 F.3d 160, 172 (2nd Cir.
2015) (stating that affiliated entities are liable for common law fraud for statements made in an offering
memorandum even where they were involved in the securitization but are not the issuer).



1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 9 of 19




E. Plaintiffs’ Background and Procedural History.

        20.    Henry attended the Ultrasound Diagnostic School in Houston in 2002.

        21.    On or around November 11, 2002, Henry borrowed $6,684 from either Wells Fargo

Bank N.A. or one of its predecessors-in-interest, to pay for costs at the Ultrasound Diagnostic

School (the “Henry Wells Fargo Loan”).

        22.    The Ultrasound Diagnostic School was not and is not a Title IV accredited

institution under the Higher Education Act. It is a technical trade school.

        23.    The Henry Wells Fargo Loan was not made to a student attending an eligible

institution and thus was not a Qualified Education Loan under section 523(a)(8)(B), or otherwise

protected as an educational loan or educational grant under section 523(a)(8).

        24.    On February 1, 2013, Henry filed a petition for relief under Chapter 13 of Title 11

of the United States Code in this Court.

        25.    Henry properly scheduled the Henry Wells Fargo Loan.

        26.    On February 13, 2013, Wells Fargo filed a claim in Henry’s bankruptcy case.

        27.    Wells Fargo was paid through Henry’s Chapter 13 confirmed plan.

        28.    On May 17, 2018, this Court entered a discharge order in Henry’s case.

        29.    On May 28, 2018, Henry’s attorney sent Defendant a letter informing it that Henry

was represented by counsel so she should not be contacted directly by Defendant any longer,

informing it that the Henry Wells Fargo Loan was discharged, requesting that Defendant update

her credit report as to the discharge, and asking that no collection efforts be made on the Henry

Wells Fargo Loan.

        30.    On or about May 30, 2018, Defendant sent both Henry and her attorney Austin

Smith letters acknowledging the request to cease direct contact with Henry. Defendant further




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 10 of 19




asked that Austin Smith inform it when it could resume contact with Henry. On the face of the

letters themselves, Defendant acknowledged that the letters were “an attempt to collect a debt.”

        31.    This collection effort, made by Defendant after Henry’s bankruptcy discharge and

after Defendant having been advised by Henry’s attorney that the Henry Wells Fargo Loan had been

discharged in Henry’s bankruptcy, was made knowingly and willfully in violation of the statutory

injunction.

        32.    DeSantis’s brother, Arthur P. Winkelstern, attended the ATP Flight School in

Englewood, Colorado.

        33.    On or around December 2014, Arthur P. Winkelstern borrowed over $70,000 from

either Wells Fargo Bank, N.A. or one of its predecessors in interest, to pay for costs incurred while

attending the ATP Flight School. (the “DeSantis Wells Fargo Loan,” together with the Henry

Wells Fargo Loan, the “Wells Fargo Loans”).

        34.    DeSantis co-signed this loan for his brother.

        35.    The ATP Flight School was not and is not a Title IV accredited institution under

the Higher Education Act.

        36.    On January 15, 2019, DeSantis filed a petition for relief under Chapter 7 of Title

11 of the United States Code in this Court.

        37.    DeSantis properly scheduled the DeSantis Wells Fargo Loan.

        38.    On May 7, 2019, this Court entered a discharge order in DeSantis’s case.

        39.    Shortly after discharge, DeSantis began getting calls from Defendant seeking to

collect on the DeSantis Wells Fargo Loan. When DeSantis spoke with Defendant and informed it

that his debts had been discharged through Chapter 7, Defendant responded that the debt did not




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 11 of 19




meet the criteria for discharge and was not subject to discharge. Defendant has continued to

maintain that DeSantis owes the full amount of the loan.

        40.      Since that communication, Defendant has continued seeking to collect the DeSantis

Wells Fargo Loan from DeSantis through multiple phone calls.

        41.      These collection efforts, made by Defendant after DeSantis’s bankruptcy discharge

and after DeSantis informed Defendant that he believed his responsibility for the DeSantis Wells

Fargo Loan had been discharged, was made knowingly and willingly in violation of the statutory

injunction.

F. All Class Members Share A Similar Narrative.

        42.      All Class Members share a similar factual narrative.

        43.      All Class Members borrowed Consumer Education Loans from Defendant.

        44.      All Class Members filed for bankruptcy protection in the United States Bankruptcy

Court for the Southern District of Texas.7

        45.      At the conclusion of these bankruptcy cases, all Class Members were issued

Discharge Orders.

        46.      The statutory injunction effected by these Discharge Orders extinguished all

education-related debt that was not excepted from discharge by 11 U.S.C. § 523(a)(8).

        47.      Notwithstanding the discharge of these debts, Defendant employed processes,

practices, and acts designed to mislead Class Members into believing that their debts were not

discharged and inducing them to make payments on extinguished debts.




        7
          Plaintiffs reserve the right to amend the class definition to extend to all judicial districts in the
event that the Fifth Circuit accepts the pending petition for rehearing en banc in In re Crocker, No. 18-
20254, 2019 WL 5304619 (5th Cir. Oct. 21, 2019), as revised (Oct. 22, 2019), and alters its jurisdictional
analysis.


1489680v.1
           Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 12 of 19




           48.        Defendant has misled Class Members and sought to collect on discharged debts by

use of dunning letters, emails, text messages, and telephone calls demanding repayment. In

addition, to attempt to compel payment on these discharged debts, Defendant has continued to

report these debts as delinquent to the major credit bureaus and has failed to update these credit

reports.

           49.        Defendant has also commenced or continued legal actions against Class Members

to induce payment on their discharged debts.

                                                       V.

                                     CLASS ACTION ALLEGATIONS

           50.        Pursuant to Rule 23(a) and 23(b) of the Federal Rules of Civil Procedure, applicable

here pursuant to Federal Rule of Bankruptcy Procedure 7023, Henry and DeSantis bring this action

on behalf of themselves and all other persons similarly situated, as representatives of the following

class:

           51.        Citizens of the various states who filed for bankruptcy in United States Bankruptcy

Court for the Southern District of Texas8 and were issued Discharge Orders there since October

17, 2005 (the effective date of the Bankruptcy Abuse Prevention and Consumer Protection Act),

who:

                 a) Before filing for bankruptcy, obtained or were co-signers on private Consumer

                      Education Loans from Defendant or its predecessors in interest that were not made

                      under any program funded by a non-profit institution to cover expenses at ineligible

                      institutions as that term is defined in 11 U.S.C. § 523(a)(8)(B) and 26 U.S.C. §

                      221(d); and



8
    See n. 7 supra.


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 13 of 19




              b) have never reaffirmed any pre-petition private Consumer Education Loan; and

              c) have nonetheless been subjected to Defendant’s policy of attempting to induce

                  payment and/or Defendant’s successful inducement of payment on these

                  discharged private Consumer Education Loans.

        52.       Plaintiffs reserve the right to amend this class definition and/or add subclasses to

include or exclude members of the class.

        53.       As described below, this action satisfies the numerosity, commonality, typicality,

superiority, predominance, and adequacy of representation requirements of Rule 23 of the Federal

Rules of Civil Procedure.

A. Numerosity

        54.       The persons in the class of plaintiffs are so numerous that joinder of all members is

impracticable. In the interest of judicial economy, this dispute should be resolved through the class

action vehicle.

        55.       Upon information and belief, the number of plaintiffs will likely exceed 100. The

quantity, identity, and location of Class Members are ascertainable through appropriate discovery

and may be identified by the records maintained and possessed by Defendant.

        56.       The Class Members have been through bankruptcy within the last fifteen years.

Upon information and belief, the individual members of the class of plaintiffs, or at least a large

portion thereof, lack the means to pursue these claims individually and severally. Defendant has

relied on this to effectuate its scheme. In fact, academic research shows that 99.9% of debtors with

student loans lack the means to pursue an adversary proceeding to contest non-dischargeability.

B. Commonality

        57.       There are common questions of law and fact affecting the entirety of the class.

Specifically, predominant common questions include without limitation: (i) whether the Class


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 14 of 19




Members’ Consumer Education Loans were discharged at the conclusion of their bankruptcy cases

by means of the statutory injunction; and (ii) whether Defendant violated the statutory injunction

effected by the applicable Discharge Orders by seeking to collect on discharged private education

debt.

        58.      Answers to these common questions will resolve the question of damages shared

by each member of the class.

C. Typicality

        59.      Plaintiffs’ claims against Defendant are representative of those of all Class

Members. Specifically, the Wells Fargo Loans are species of Consumer Education Loans

originated and serviced by Defendant.

D. Predominance and Superiority

        60.      There are questions of law and fact common to the Class that predominate over any

questions affecting only individual Class Members. The questions include, but are not limited to:

              a) whether the Class Members’ Consumer Education Loans were discharged at the

                 conclusion of their bankruptcy cases; and

              b) whether Defendant violated the statutory injunction effected by the applicable

                 Discharge Orders by seeking to collect on discharged Consumer Education Loans.

        61.      This action should be maintained as a class action because the prosecution of

separate actions by individual members of the Class would create a risk of inconsistent or varying

adjudications, with respect to individual Class Members, which would establish inconsistent

standards of conduct for Defendant, as well as, as a practical matter, be dispositive of the interests

of other members not parties to the adjudications, or substantially impair or impede their ability to

protect their interests.




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 15 of 19




        62.     Defendant has acted, or refused to act, on grounds generally applicable to the Class,

thereby making appropriate final injunctive relief or corresponding declaratory relief with respect

to the Class as a whole.

        63.     A class action is a superior method for the fair and efficient adjudication of this

controversy. Management of the Class claims is likely to present significantly fewer difficulties

than those presented in many individual claims. The identities of the Class Members may be

obtained from Defendant’s records.

E. Adequacy of Representation

        64.     Henry and DeSantis will fairly and adequately represent and protect the interests of

the members of the class of plaintiffs. Henry’s and DeSantis’ interests are squarely aligned with

those of individual members of the class. Plaintiffs’ counsel, Fishman Haygood, LLP; Jones,

Swanson, Huddell & Garrison, LLC; the Smith Law Group LLP; The Law Offices of Joshua Kons;

and Boies Schiller Flexner LLP, are experienced in class action lawsuits, complex commercial

litigation, bankruptcy law and procedure, and student loan litigation.

                                                  VI.

                                     CLAIMS FOR RELIEF

Count One: Declaratory Judgment and Injunctive Relief

        65.     Plaintiffs hereby incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

        66.     Plaintiffs request a declaratory judgment pursuant to 28 U.S.C. § 2201 and Federal

Rule of Bankruptcy Procedure 7001(9) that Plaintiffs’ and the Class Members’ Consumer

Education Loans are not non-dischargeable student loans or Qualified Education Loans under

section 523(a)(8), and were therefore discharged upon entry of their respective statutory

injunctions effected by their Discharge Orders.


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 16 of 19




        67.      Plaintiffs request injunctive relief prohibiting Defendant from continuing to seek

collection on their and other Class Members’ discharged debts.

Count Two: Violations Of The Statutory Injunction Effected by the Discharge Orders

        68.      Plaintiffs hereby incorporate the allegations in the preceding paragraphs as if fully

set forth herein.

        69.      Plaintiffs and other Class Members’ Consumer Education Loans were discharged

pursuant to the statutory injunction effected by the Discharge Orders entered by the various courts

because they were unsecured consumer loans and not non-dischargeable student loans under

section 523(a)(8).

        70.      Defendant was notified of the Discharge Orders pursuant to Federal Rule of

Bankruptcy Procedure 4004(g).

        71.      Defendant nonetheless sought to collect on these debts, either directly or indirectly,

by use of dunning letters, emails, text messages, telephone calls, negative reports made to the

major credit bureaus, failure to update these credit reports, and commencing or continuing legal

action to recover the discharged debts in violation of 11 U.S.C § 524.

        72.      Plaintiffs request that Defendant be cited for contempt and ordered to pay damages

in an amount to be determined at trial for the willful violations of the discharge injunctions

pursuant to 11 U.S.C § 105 and also request an award of attorneys’ fees and costs.

                                               PRAYER

        73.      In light of the foregoing, Plaintiffs request that Defendant be cited to appear and

judgment be entered against Defendant for:

              a) Declaratory and injunctive relief in the form of a judgment entered to the effect that

                 Plaintiffs’ and other Class Members’ Consumer Education Loans were discharged

                 upon entry of the applicable statutory injunctions effected by the Discharge Orders;


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 17 of 19




             b) Injunctive relief prohibiting Defendant from continuing to collect on discharged

                debts;

             c) actual damages and monetary sanctions for violations of the statutory injunction

                effected by the Discharge Orders;

             d) restitution and/or disgorgement;

             e) attorneys’ fees and costs to the fullest extent permitted under the law;

             f) prepetition and post-judgment interest; and

             g) other such relief as the Court deems just and proper.

                                               Respectfully submitted,


                                               By:     /s/ Jason W. Burge

                                               Adam Corral
                                               SBN (TX) 24080404
                                               CORRAL TRAN SINGH, LLP
                                               440 Louisiana St, Suite 2450
                                               Houston, TX 77002
                                               (832) 975-7300; (832) 975-7301 fax
                                               Adam.corral@ctsattorneys.com

                                               Jason W. Burge (pro hac vice)
                                               SBN (LA) 30420
                                               Kathryn J. Johnson
                                               SBN (LA) 36513
                                               FISHMAN HAYGOOD L.L.P.
                                               201 St. Charles Avenue, 46th Floor
                                               New Orleans, Louisiana 70170-4600
                                               (504) 586-5252; (504) 586-5250 fax
                                               jburge@fishmanhaygood.com
                                               kjohnson@fishmanhaygood.com

                                               Austin Smith
                                               SBN (NY) 5377254
                                               SMITH LAW GROUP
                                               3 Mitchell Place
                                               New York, New York 10017
                                               (917) 992-2121
                                               Austin@acsmithlawgroup.com


1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 18 of 19




                                     Lynn E. Swanson (pro hac vice)
                                     SBN (LA) 22650
                                     JONES, SWANSON, HUDDELL & GARRISON, L.L.C.
                                     601 Poydras Street, Suite 2655
                                     New Orleans, Louisiana 70130
                                     (504) 523-2500; (504) 523-2508
                                     Lswanson@jonesswanson.com

                                     Joshua B. Kons (pro hac vice)
                                     SBN (IL) 6304853
                                     LAW OFFICE OF JOSHUA B. KONS, LLC
                                     939 West North Avenue, Suite 750
                                     Chicago, IL 60642
                                     (312) 757-2272
                                     joshuakons@konslaw.com

                                     George F. Carpinello
                                     SBN (NY) 1652684
                                     Adam R. Shaw
                                     SBN (NY) 2587467
                                     BOIES SCHILLER FLEXNER LLP
                                     30 South Pearl St., 11th Floor
                                     Albany, NY 12207
                                     (518) 434-0600
                                     gcarpinello@BSFLLP.com
                                     adamshaw@BSFLLP.com

                                     Counsel for Plaintiffs




1489680v.1
        Case 18-03154 Document 88 Filed in TXSB on 11/20/19 Page 19 of 19




                                 CERTIFICATE OF SERVICE

         The undersigned hereby certifies that on this 20th day of November, 2019, a true and correct
copy of Plaintiffs’ First Amended and Restated Complaint was served via that Court’s electronic
case filing system (CM/ECF) to all parties registered to receive such notice in the above-captioned
proceeding.

                                                              /s/ Jason W. Burge




1489680v.1
